Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirthlin US 9,464,953.	Wirthlin discloses an apparatus comprising: 	a hitch including: a first support 12 including a first end (front), a second end (rear), and a mid-portion located between the first end and the second end, the mid-portion 50 having a cross-sectional area smaller than the cross-sectional area of the first end or the cross-sectional area of the second end;	a strain gauge 66 located at the mid-portion of the first support; 	a frame attachment 22 to couple the hitch to a frame of a vehicle, the support coupled to the frame attachment; and 	a load manager 220 to determine a load condition based on sensor data from the strain gauge;	further including a sensor interface 14 to receive strain data from the strain gauge, the strain data interpreted as load data based on calibration measurements.
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirthlin US 9,464,953.	Wirthlin discloses a method comprising:	receiving load data associated with a hitch 12 from a strain gauge 66, the strain gauge positioned at a mid-portion 55 of a first support, the first support coupled to a frame attachment 22 connected to a frame of a vehicle; 	determining a load condition of the hitch, the load condition determined using the load data; and 	generating an alert for display 220 via a user interface when a load on the hitch exceeds a tow rating of the vehicle.
Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirthlin US 9,464,953.	Wirthlin discloses a non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least: 	receive load data associated with a hitch 12 from a strain gauge 66, the strain gauge positioned at a mid-portion 55 of a first support, the first support coupled to a frame attachment 22 connected to a frame of a vehicle; 	determine a load condition of the hitch, the load condition determined using the load data; and generate an alert for display via a user interface 220 when a load on the hitch exceeds a tow rating of the vehicle;	wherein the instructions, when executed, cause a processor to determine the load condition based on a load applied at a ball 26 of the hitch.
Allowable Subject Matter
Claims 2-9, 11-15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



January 11, 2022